Exhibit 10.1

AIRCASTLE ADVISOR LLC

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on
                 , 20     (the “Effective Date”), by and between Aircastle
Advisor LLC, a Delaware limited liability company (the “Company”), and
             (“Executive”). Where the context permits, references to “the
Company” shall include the Company and any successor of the Company.

W I T N E S S E T H:

WHEREAS, the Company and Executive mutually desire to set forth herein the terms
and conditions pursuant to which the Executive will serve as the [Executive
Officer] of the Company.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:

1. SERVICES AND DUTIES. Subject to Section 2 hereof, from and after the
Effective Date, Executive shall, pursuant to the terms of this Agreement,
continue to be employed by the Company and serve as the [Executive Officer], and
shall report directly to the             . The principal location of Executive’s
employment with the Company shall be at the Company’s headquarters in Stamford,
Connecticut, although Executive understands and agrees that Executive may be
required to travel from time to time for business reasons. During the Term (as
defined in Section 2 hereof), Executive shall continue to be a full-time
employee of the Company, shall dedicate substantially all of Executive’s working
time to the Company, and shall have no other employment or other business
ventures which are undisclosed to the Company or which conflict with Executive’s
duties under this Agreement. Executive shall (a) have all authorities, duties
and responsibilities customarily exercised by an individual serving as chief
executive officer of a company the size and nature of Aircastle; (b) be assigned
no duties or responsibilities that are materially inconsistent with, or that
materially impair his ability to discharge, the foregoing duties and
responsibilities; and (c) have such additional duties and responsibilities,
consistent with the foregoing, as the Board may from time to time assign to him.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(i) participating in trade associations or industry organizations which are
related to the business of the Company or engaging in charitable, civic or
political activities, (ii) engaging in personal investment activities for
Executive and Executive’s family, or (iii) with the prior approval of the
            , accepting directorships unrelated to the Company, in the case of
the foregoing clauses (i), (ii) and (iii), so long as such interests do not give
rise to any conflicts of interest with the Company or its “Affiliates” (as
defined in Section 5(f) hereof) or materially interfere, individually or in the
aggregate, with the performance of Executive’s duties hereunder. The Company
acknowledges and approves the current activities of Executive as set forth on
Schedule 1 hereto.



--------------------------------------------------------------------------------

2. TERM. Executive’s employment under the terms and conditions of this Agreement
shall commence on the Effective Date. Such employment shall continue for an
initial term of              year[s] following the Effective Date (the “Initial
Term”). The term of Executive’s employment under this Agreement shall be
automatically extended on each anniversary of the Effective Date following the
expiration of the Initial Term for an additional one-year term (each, a “Renewal
Term”). The Initial Term and any Renewal Terms are collectively referred to as
the “Term,” and the Term shall continue as described in the preceding sentence,
unless either Executive or the Company has given written notice to the other no
less than sixty (60) days prior to the expiration of the Term that the Term
shall not be so extended. Notwithstanding the above, the Term shall earlier
expire immediately upon the termination of Executive’s employment pursuant to
Section 5 hereof.

3. COMPENSATION.

(a) Base Compensation. The Company shall pay to Executive a base salary in the
amount of $             per annum in accordance with the regular payroll
practices of the Company (the base salary as in effect from time to time, the
“Base Compensation”). Payment of the Base Compensation is subject to customary
employee contributions to any benefit programs in which Executive is enrolled.
The Base Compensation may be increased from time to time at the Board’s sole
discretion, but in no event shall the Base Compensation be reduced without
Executive’s approval.

(b) Annual Cash Bonus. For each full calendar year during the Term, Executive
shall be eligible to receive a targeted annual cash incentive award equal to
            % of his then-current Base Compensation (the “Target Annual Bonus”).
The actual amount of the bonus (each, an “Annual Bonus”) (which may be less or
more than the targeted amount) will be determined based on the achievement of
performance criteria relating to both Executive and the Company, as determined
each year in good faith by the Compensation Committee of the Board (the
“Compensation Committee”), following consultation with Executive. The Annual
Bonus, if any, shall be paid to Executive by no later than March 15 of the year
following the year to which such Annual Bonus relates, so long as Executive is
actively employed by the Company and has not provided a notice of resignation to
the Company or received a notice of termination from the Company as of the date
of payment.

(c) Annual Equity Award. For each full calendar year during the Term, Executive
shall be eligible to receive a targeted annual equity award equal to
            % of his then-current Base Compensation (each, an “Annual Equity
Award”). The actual amount of the Annual Equity Award (which may be less or more
than the targeted amount) will be determined based on the achievement of
performance criteria relating to both Executive and the Company, as determined
each year in good faith by the Compensation Committee, following consultation

 

2



--------------------------------------------------------------------------------

with Executive. The Annual Equity Award, if any, shall be granted to Executive
by no later than March 15 of the year following the year to which such Annual
Equity Award relates, so long as Executive is actively employed by the Company
and has not provided a notice of resignation to the Company or received a notice
of termination from the Company as of the date of grant. The Annual Equity Award
may be in the form of restricted shares, restricted share units or such other
equity or equity-based awards as may be granted to senior executives under the
Amended and Restated Aircastle Limited 2014 Omnibus Incentive Plan (as may be
amended from time to time, the “2014 Plan”) or a successor plan, and shall vest
in equal, annual tranches on January 1 of each of the first three calendar years
following the date of grant, generally subject to Executive’s continued
employment with the Company as of the applicable vesting date, and shall
otherwise be subject to the terms and conditions of this Agreement and, to the
extent not inconsistent with this Agreement, the terms and conditions of the
2014 Plan (or any successor plan) and the definitive award agreement evidencing
the grant of the Annual Equity Award under this Section 3(c). Notwithstanding
the foregoing, for calendar year             , the targeted amount of the Annual
Equity Award shall be reduced by             %, and in lieu thereof, Executive
shall receive a long-term equity award in the form of performance share units
with a targeted equity award value equal to              (the “LTIP Award”). For
each full calendar year thereafter during the Term, any reduction in the LTIP
Award or changes to the Annual Equity Award, except as provided above, shall be
subject to the express approval of Executive and the Company.

(d) Withholding. All taxable compensation payable to Executive pursuant to this
Agreement shall be subject to any applicable withholding taxes and such other
taxes as are required under federal law or the law of any state or governmental
body to be collected with respect to compensation paid by the Company to
Executive.

4. BENEFITS AND PERQUISITES.

(a) Retirement and Welfare Benefits. During the Term, Executive shall continue
to be eligible to participate in all fringe benefits and perquisites, and all
health, welfare, life insurance, disability, retirement and other benefit plans
in which Executive was eligible to participate prior to the Effective Date, and
such other benefit plans and arrangements as are made available to the Company’s
senior executives during the Term. The benefits described herein shall be
subject to the applicable terms of the applicable plans and shall be governed in
all respects in accordance with the terms of such plans as from time to time in
effect. Nothing in this Section 4, however, shall require the Company to
maintain any benefit plan or provide any type or level of benefits to its
current or former employees, including Executive.

(b) Paid Time Off. During the Term, Executive shall be entitled to             
paid vacation, personal and sick days (“Paid Time Off Days”) per full calendar
year. To the extent such Paid Time Off Days are not used during a calendar year,
such unused days may be carried over from year to year, up to a maximum of
twenty (20) accrued Paid Time Off Days, and otherwise in accordance with the
Company’s vacation and other applicable policies as in effect from time to time.

 

3



--------------------------------------------------------------------------------

(c) Reimbursement of Expenses. The Company shall reimburse Executive for any and
all expenses reasonably incurred by Executive during the Term in performing
Executive’s duties hereunder, including travel, meals and accommodations, upon
submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as the Company may from time to time adopt.

(d) Reimbursement of Legal Expenses. The Company shall pay or reimburse
Executive for up to $             of legal fees and expenses reasonably incurred
by Executive in connection with the negotiation and execution of this Agreement,
subject to Executive’s appropriate documentation of such legal expenses.

5. TERMINATION. The Term and Executive’s employment hereunder may be terminated:
(1) by the Company for “Cause” (as defined in Section 5(f) hereof), effective on
the date on which a written notice to such effect (a “Cause Termination Notice”)
is delivered to Executive; (2) by the Company at any time without Cause (which
includes an election by the Company not to renew the Term pursuant to Section 2
hereof, the written notice of which shall be deemed a notice of termination
without Cause of Executive’s employment hereunder), effective sixty (60) days
following the date on which a written notice to such effect is delivered to
Executive or, at the election of the Company in its sole discretion, such
earlier date as is reasonably designated by the Company, provided that the
Company shall continue to pay Executive’s Base Compensation for sixty (60) days
following such notice of termination; (3) by Executive for “Good Reason” (as
defined in Section 5(f) hereof), effective sixty (60) days following the date on
which a written notice to such effect is delivered to the Company; or (4) by
Executive at any time, effective sixty (60) days following the date on which a
written notice to such effect is delivered to the Company. Upon any termination
of Executive’s employment hereunder, Executive shall be entitled to receive the
following: (i) any accrued but unpaid Base Compensation (to be paid as provided
in Section 3(a) hereof); (ii) reimbursement for expenses incurred by Executive
prior to the date of termination in accordance with Section 4(c) hereof;
(iii) vested benefits, if any, to which Executive may be entitled under the
Company’s employee benefit plans as of the date of termination; and (iv) any
additional amounts or benefits due under any applicable plan, program, agreement
or arrangement of the Company or its Affiliates (such plans, programs,
agreements and arrangements, collectively, “Company Arrangements” and the
amounts and benefits described in clauses (i) through (iv) above, collectively,
the “Accrued Benefits”). Accrued Benefits under this Section 5 shall in all
events be paid in accordance with the Company’s payroll procedures, expense
reimbursement procedures or plan terms, as applicable.

(a) Termination by the Company for Cause or by Executive without Good Reason. If
Executive’s employment hereunder is terminated during the Term by the Company
for Cause or by Executive without Good Reason, Executive shall not be entitled
to any further compensation or benefits other than the Accrued Benefits.

 

4



--------------------------------------------------------------------------------

(b) Termination by the Company without Cause or by Executive With Good Reason.
If Executive’s employment hereunder is terminated during the Term (I) by the
Company (A) other than for Cause, and other than due to Executive’s death or
“Disability” (as defined in Section 5(f) hereof) or (B) as a result of the
Company’s non-renewal of the Term, or (II) by Executive with Good Reason, then
Executive shall be entitled to (1) the Accrued Benefits and (2) upon Executive’s
execution of a general release of claims that is substantially in the form
attached hereto as Exhibit A (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within sixty (60) days
following the date of termination, and provided that Executive does not
materially breach the restrictive covenants set forth in Section 6 hereof or in
any other agreement between Executive and the Company or to which Executive is a
party (including, without limitation, any restricted share agreement or other
equity award agreement between the Company and Executive (collectively,
“Restrictive Covenants”)) or any other ongoing obligation to which Executive is
subject as of the date of termination:

(i) an amount equal to the sum of (x) the Base Compensation then in effect and
(y) the Target Annual Bonus for the year in which the termination occurs, to be
paid in equal installments in accordance with the regular payroll practices of
the Company over a twelve (12) month period commencing on the first payroll date
following the date of termination, but with the first actual payment to be made
on the 60th day following the date of termination, which payment shall consist
of all amounts otherwise payable to Executive pursuant to this subsection
(i) between the date of termination and the 60th day following the date of
termination;

(ii) an amount equal to (x) the annual bonus that Executive would have been
entitled to receive pursuant to the terms and conditions of the annual bonus
plan adopted by the Company (the “Bonus Plan”) had his employment continued
through the applicable payment date based on actual achievement of the
performance criteria established with respect to the year in which the
termination occurs, multiplied by (y) a fraction, the numerator of which is the
number of calendar days in such year that Executive was employed hereunder, and
the denominator of which is 365, which amount shall be paid in a cash lump sum
at such time as bonuses are paid to employees generally pursuant to the terms of
the Bonus Plan; and

(iii) subject to the applicable terms and conditions of the 2014 Plan (or any
applicable predecessor or successor plan) and applicable award agreements (but,
in each case, only to the extent not inconsistent with this Agreement), (A) any
outstanding time-based restricted shares held by Executive that were granted
prior to the Effective Date shall continue to vest following the date of
termination pursuant to their original vesting schedules, (B) any outstanding
time-based restricted shares held by Executive that are granted after the
Effective Date shall immediately vest on the date of termination, and (C) any
outstanding unvested performance share units and any other unvested equity-based
awards held by Executive shall be treated in accordance with the terms and
conditions of the applicable award agreement, except that for performance share
awards contemplated by this agreement, the service component shall be deemed
satisfied.

 

5



--------------------------------------------------------------------------------

(c) Termination in Connection with a Change in Control. If Executive’s
employment hereunder is terminated during the Term (I) by the Company (A) other
than for Cause, and other than due to Executive’s death or Disability, or (B) as
a result of the Company’s non-renewal of the Term, or (II) by Executive with
Good Reason, in any case within 120 days prior to, or within 24 months
following, a “Change in Control” (as such term is defined in the 2014 Plan or
any then-applicable successor plan), then Executive shall be entitled to (i) the
Accrued Benefits and (ii) upon Executive’s execution of the Release, and the
expiration of the applicable revocation period with respect to such Release
within sixty (60) days following the date of termination, and provided that
Executive does not materially breach the Restrictive Covenants or any other
ongoing obligation to which Executive is subject as of the date of termination:

(i) an amount equal to two times the sum of (a) the Base Compensation then in
effect and (b) the Target Annual Bonus for the year in which the termination
occurs, to be paid in a lump sum on the 60th day following the date of
termination;

(ii) an amount equal to (x) the Target Annual Bonus for the year in which the
termination occurs, multiplied by (y) a fraction, the numerator of which is the
number of calendar days in such year that Executive was employed hereunder, and
the denominator of which is 365 (the “Pro Rata Target Bonus”), to be paid in a
cash lump sum on the 60th day following the date of termination; and

(iii) notwithstanding anything to the contrary in the 2014 Plan (or any
applicable predecessor or successor plan) or any applicable award agreement,
(A) any outstanding time-based restricted shares held by Executive shall
immediately vest on the date of termination and (B) any outstanding unvested
performance share units (or any “resulting awards” related thereto) and any
other unvested equity-based awards held by Executive shall be treated in
accordance with the terms and conditions of the applicable award agreement,
except that for performance share awards contemplated by this agreement, the
service component shall be deemed satisfied.

Notwithstanding the foregoing, in the event that (i) the Change in Control does
not constitute a change in control event under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or (ii) Executive’s termination
pursuant to this Section 5(c) occurs within 120 days prior to a Change in
Control, then, to extent required to avoid adverse tax consequences under
Section 409A of the Code, Executive shall receive the payments and benefits set
forth in Section 5(c)(i) and (iii) hereof, respectively, pursuant to the
applicable schedules set forth in Sections 5(b)(i) and (iii) hereof,
respectively.

(d) Termination Due to Death or Disability. If Executive’s employment hereunder
terminates during the Term due to death or Disability, then Executive shall be
entitled to (i) the Accrued Benefits and (ii) upon Executive’s (or his estate’s)
execution of the Release, and the expiration of the applicable revocation period
with respect to such Release within sixty

 

6



--------------------------------------------------------------------------------

(60) days following the date of termination, and provided that Executive does
not materially breach the Restrictive Covenants or any other ongoing obligation
to which Executive is subject as of the date of termination, a Pro Rata Target
Bonus, to be paid in a cash lump sum on the 60th day following the date of
termination.

(e) Welfare Benefit Continuation. If Executive’s employment hereunder is
terminated during the Term (I) by the Company (A) other than for Cause or (B) as
a result of the Company’s non-renewal of the Term, (II) by Executive with Good
Reason, or (III) due to Executive’s death or Disability, then upon Executive’s
(or his estate’s) execution of the Release, and the expiration of the applicable
revocation period with respect to such Release within sixty (60) days following
the date of termination, and provided that Executive does not materially breach
the Restrictive Covenants or any other ongoing obligation to which Executive is
subject as of the date of termination, the Company shall reimburse Executive for
the full amount of the COBRA premiums incurred by Executive during the twelve
(12) month period following the date of such termination (the “Reimbursement
Period”), provided that (A) such reimbursement shall immediately cease in the
event that Executive becomes eligible to participate in the health insurance
plan of a subsequent employer or other service recipient and (B) the
Reimbursement Period shall run concurrently with Executive’s applicable COBRA
continuation period. Notwithstanding the foregoing, to the extent that the
Company determines that such reimbursements would result in adverse tax
consequences to the Company, the Company may restructure such reimbursements so
that they no longer result in such adverse tax consequences (including providing
that such reimbursements shall be included in Executive’s gross income),
provided that such reimbursements, as restructured, shall result in the same
economic benefit to Executive.

(f) Definitions. For purposes of this Agreement:

“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

“Cause” means (i) the commission by Executive of an act of fraud or dishonesty
in connection with his employment, (ii) Executive’s indictment, conviction, or
entering a plea of guilty or nolo contendere for the commission of a felony or a
crime involving material dishonesty, (iii) Executive’s gross negligence or
willful misconduct in connection with Executive’s employment that is materially
detrimental to the Company or any Affiliate, (iv) the continued failure by
Executive substantially to perform his duties and obligations to the Company or
any Affiliate (other than any such failure resulting from his incapacity due to
physical or mental illness), (v) Executive’s commission of any material breach
of any of the Restrictive Covenants, or (vi) the continued failure by Executive
substantially to comply any reasonable and lawful directive of the Board.
Notwithstanding the foregoing, “Cause” to terminate Executive’s employment shall
not exist unless (a) a written notice has first been delivered to Executive by
the Board (the “Cure Notice”), which Cure Notice (1) specifically

 

7



--------------------------------------------------------------------------------

identifies the event(s) the Board believes constitutes Cause and (2) provides
thirty (30) days from the date of such Cure Notice for Executive to cure such
circumstances (the “Cure Period”) and (b) Executive has failed to timely cure
such circumstances; provided that with respect to clauses (i) and (ii) of this
paragraph, the Board shall not be required to deliver a Cure Notice and such
termination shall be effective immediately upon the delivery of a Cause
Termination Notice. If (other than in the case of clauses (i) or (ii)) Executive
fails to timely cure such circumstances in accordance with the foregoing, the
Board may send a Cause Termination Notice to Executive, in which case his
employment hereunder shall thereupon be terminated for Cause. If any Cure Notice
(or in the case of clauses (i) or (ii), Cause Termination Notice) to Executive
shall not have been delivered by the Board within ninety (90) days following the
date the Board becomes aware of the purported existence of a Cause event, or
(other than in the case of clauses (i) or (ii)) any Cause Termination Notice to
Executive shall not have been delivered by the Board within thirty (30) days
following the end of the Cure Period, then any purported termination of
Executive’s employment relating to the applicable event shall not be a
termination for Cause under this Agreement.

For purposes of clarification, if the definition of “Cause” set forth above, and
the process associated with it, differs from the definition of cause (or similar
term), and the associated process, in any equity-based incentive plan or award
agreement of the Company or any of its Affiliates, the definition and process
set forth above shall control.

“Disability” means that Executive, as determined by the Board in good faith, is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, either (i) unable to engage in any
substantial gainful activity or (ii) eligible to receive income replacement
benefits for a period of not less than three (3) months under a long-term
disability plan covering employees of the Company or an Affiliate of the
Company. In conjunction with any determination by the Board of the existence of
a Disability, Executive hereby consents to any reasonable request by the Company
for medical information relevant to such determination, and Executive hereby
agrees to waive any privacy rights with respect to such information, including,
without limitation, rights under the Health Insurance Portability and
Accountability Act of 1996, as amended (“HIPAA”) or any other applicable law and
any applicable physician-patient privilege; provided that such consent and
waiver shall expire upon the expiration of the Term.

“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following events: (i) the failure by the Company to pay
Executive any portion of Executive’s Base Compensation within ten (10) days of
the date such compensation is due, (ii) the relocation of Executive’s principal
location of employment, to a location outside a twenty (20) mile radius from
Stamford, Connecticut, (iii) any material diminution of Executive’s duties,
responsibilities or authorities hereunder (provided, however, that the
consummation of a transaction whereby Aircastle is no longer publicly held will
not by itself constitute such a

 

8



--------------------------------------------------------------------------------

diminution), (iv) any breach by the Company of any of its material obligations
to Executive; or (v) any failure of the Company to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of its business or assets within thirty (30) days after any
reconstruction, amalgamation, combination, merger, consolidation, sale,
liquidation, dissolution or similar transaction, unless such assumption occurs
by operation of law. Notwithstanding the foregoing, “Good Reason” to terminate
Executive’s employment shall not exist unless (a) a written notice has first
been delivered to the Board by Executive (the “Good Reason Notice”), which Good
Reason Notice (1) specifically identifies the event(s) Executive believes
constitutes Good Reason and (2) provides thirty (30) days from the date of such
Good Reason Notice for the Board to cure such circumstances (the “Good Reason
Period”) and (b) the Board has failed to timely cure such circumstances. If the
Board fails to timely cure such circumstances in accordance with the foregoing,
Executive may send a notice to the Board that he is terminating his employment
for Good Reason (“Good Reason Termination Notice”), in which case his employment
hereunder shall thereupon be terminated for Good Reason. If any Good Reason
Notice to the Board shall not have been delivered by Executive within ninety
(90) days following the date Executive becomes aware of the purported existence
of a Good Reason event, or any Good Reason Termination Notice to the Board shall
not have been delivered by Executive within thirty (30) days following the end
of the Good Reason Period, then any purported termination of Executive’s
employment relating to the applicable event shall not be a termination for Good
Reason under this Agreement.

(g) Resignation as Officer or Director. Upon a termination of Executive’s
employment hereunder, unless requested otherwise by the Company, Executive shall
resign each position (if any) that Executive then holds as an officer or
director of Aircastle or the Company or as an officer or director of any of
their Affiliates.

(h) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to Section 409A of the Code until Executive has
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six (6) month period immediately
following Executive’s separation from service shall instead be paid on the first
business day after the date that is six (6) months following Executive’s
separation from service (or, if earlier, Executive’s date of death). To the
extent required to avoid accelerated taxation

 

9



--------------------------------------------------------------------------------

and/or tax penalties under Section 409A of the Code, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payments. Executive acknowledges that
Section 409A of the Code assesses additional taxes and penalties solely on
Executive and not the Company.

(i) No Mitigation. The Company agrees that, upon termination of Executive’s
employment hereunder, Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to Executive by the Company
under this Agreement or otherwise. Further, except as provided in Section 5(e)
hereof, no payment or benefit provided for in this Agreement or elsewhere shall
be reduced by any compensation earned by Executive as the result of employment
by another employer.

6. COVENANTS. Executive acknowledges that during the period of his employment
with the Company or any Affiliate, he shall have access to the Company’s
“Confidential Information” (as defined in Section 6(e)(iii) hereof) and will
meet and develop relationships with the Company’s potential and existing
suppliers, financing sources, clients, customers and employees.

(a) Noncompetition.

(i) Executive agrees that during the period of his employment with the Company,
Executive shall not, without first obtaining written approval of the
                 of the Company: (A) directly or indirectly, engage in, manage,
operate, control, supervise, or participate in the management, operation,
control or supervision of any business or entity which competes with (any such
action individually and in the aggregate, to compete with) Aircastle, the
Company or any of their respective Affiliates (collectively, the “Aircastle
Group”) or serve as an employee, consultant or in any other capacity for such
business or entity; (B) have any ownership or financial interest, directly, or
indirectly, in any competitor, including, without limitation, as an individual,
partner, shareholder (other than as a shareholder of a publicly-owned
corporation in which Executive owns less than five percent (5%) of the
outstanding shares of such corporation), officer, director, employee, principal,
agent or consultant, or (C) serve as a representative of any business
organization; any or all of which, without first obtaining written approval of
the General Counsel of the Company. Executive also agrees that as long as he is
employed by the Company, he will not undertake the planning or organization of
any business activity competitive with the Aircastle Group. In this regard,
Executive acknowledges that the Company’s business, which Executive supports in
the performance of his duties and responsibilities, is worldwide in scope, and
that, as a result, having a restriction on Executive’s employment which is also
worldwide in scope, is a reasonable one.

 

10



--------------------------------------------------------------------------------

(ii) Executive agrees that the provisions of Section 6(a)(i)(A) and (B) hereof
shall continue to apply for six (6) months following the date of termination of
Executive’s employment hereunder for any reason, but solely as to businesses and
entities that are in the commercial jet aircraft leasing business, or the
business of which constitutes a material part of the Company’s business at the
time of Executive’s termination.

(b) Solicitation of Employees, Etc. Executive agrees that during the period of
his employment with the Company and for twelve (12) months thereafter, Executive
shall not, directly or indirectly, other than in connection with carrying out
his duties during the period of his employment with the Company, (i) solicit or
induce any of the employees or consultants of the Aircastle Group (or
individuals who served as employees or consultants of the Aircastle Group at any
time during the preceding nine (9) month period) to terminate their employment
or relationship with the Aircastle Group, and/or (ii) solicit or induce any of
the employees of the Aircastle Group (or individuals who served as employees of
the Aircastle Group at any time during the preceding nine (9) month period) to
work for Executive or any competitor of the Aircastle Group.

(c) Solicitation of Clients, Etc. Executive agrees that during the period of his
employment with the Company and for twelve (12) months thereafter, he will not
directly or indirectly, solicit, take away, divert or attempt to divert, the
business or patronage of any clients or customers, of the Company, for the
purpose of providing services that materially compete with the services provided
by the Company at the time of Executive’s termination. For purposes of this
Agreement, “services provided by the Company” includes not only services which
the Company then provides and/or markets or sells, but also those which it is in
the process of researching and/or developing, at the time of Executive’s
termination, and/or as to which, at the time of Executive’s termination, the
Company has a strategic business plan in place to research, develop and/or
market at some time in the future. The restrictions on soliciting or providing
services to customers of the Company apply to: (i) any customer or customer
contact of the Company with whom Executive has had any business relations during
his employment (whether before or after the Effective Date) with the Company;
and (ii) any customer or customer contact who was a customer or customer contact
of the Company on the date of Executive’s termination from the Company or during
the twelve (12) month period prior to such termination, or who was a prospective
customer or customer contact of the Company with whom the Company had actually
met with, or had written (including, without limitation, via email) or
telephonic communications with, during said period(s).

(d) Disparaging Comments. Subject to Section 6(i) hereof, Executive agrees that
during the period of his employment with the Company and for two (2) years
thereafter, he will not (other than in connection with carrying out his duties
in good faith during the period of his employment with the Company) make
critical, negative or disparaging remarks about the Company or any of its
Affiliates, including, but not limited to, comments about any of its assets,
services, management, business or employment practices, and not to voluntarily
aid or

 

11



--------------------------------------------------------------------------------

voluntarily assist any person in any way with respect to any third party claims
pursued against the Aircastle Group. During the period of Executive’s employment
with the Company and for two (2) years thereafter, the Aircastle Group shall
cause its “executive officers” (as defined in Rule 3b-7 under the Exchange Act)
and directors not to engage in, conduct or make statements or representations
during their periods of service as executive officers or directors that are
critical, negative or disparaging with respect to Executive, Executive’s
business or Executive’s personal reputation. If called to provide information to
any actual or prospective subsequent employer of Executive, the Company will
only disclose those matters covered in public filings, and that Executive’s
departure was amicable. Nothing in this Section 6(d) will prevent Executive or
the Company from (x) responding fully and accurately to any question, inquiry or
request for information when required by applicable law or legal process,
(y) rebutting any statements or representations that are false or misleading
with respect to the person, business or reputation of the Company or Executive
or (z) making any statements or representations that are typical in a normal
competitive setting.

(e) Confidentiality. The Company and Executive acknowledge that:

(i) The Company’s business is highly competitive;

(ii) The essence of the Company’s business in which Executive will be involved
consists, in large degree, of trade secrets, proprietary or confidential
business or financial affairs information, materials, know-how (whether or not
in writing), technology, product information, personnel information regarding
its employees, and intellectual property belonging to the Company and
confidential and proprietary business and client relationships (all of the
foregoing will be referred to collectively as “Trade Secrets”), which have been
developed at great investment of time and resources by the Aircastle Group so as
to engender substantial good will of the Company, all of which are and will be
the exclusive property of the Company, protected and kept secret by the Company;
and

(iii) Subject to Section 6(i) hereof, and without limiting Executive’s
obligations under the foregoing, Executive agrees that during the period of his
employment with the Company and at all times thereafter, Executive shall keep
secret and retain in strictest confidence and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of the
Company, all confidential information of and confidential matters (whether
available in written, electronic form or orally) relating to (A) the Aircastle
Group’s pricing and business (including, without limitation, the strategies
employed by and the actual investments of any member of the Aircastle Group, the
contemplated business strategies and/or investments of any member of the
Aircastle Group, the financial performance of any fund managed by any member of
the Aircastle Group or any investment thereof, and the identity of the equity
investors in the Company or in any of its affiliates), (B) all corporations or
other business organizations in which the Aircastle Group has or has had an
investment and (C) third parties, in each case whether learned by Executive
heretofore or hereafter directly or indirectly in connection with Executive’s
employment with the Company or from the Aircastle Group (the

 

12



--------------------------------------------------------------------------------

“Confidential Information”). In consideration of, and as a condition to,
continued access to Confidential Information and without prejudice to or
limitation of any other confidentiality obligation imposed by agreement or law,
Executive hereby agrees to undertake to use and protect Confidential Information
in accordance with restriction placed on its use or disclosure. Without limiting
the foregoing, Executive shall not disclose such Confidential Information to any
director, officer, partner, employee or agent of the Aircastle Group unless in
Executive’s reasonable good faith judgment, such person has a need to know such
Confidential Information in furtherance of the Aircastle Group’s business, and
(except in connection with the business and affairs of the Company) Executive
shall not disclose Confidential Information to anyone outside of the Aircastle
Group except with the Company’s express written consent.

(iv) Executive acknowledges that the Company’s rights in its Trade Secrets and
Confidential Information would be misappropriated should Executive use or
disclose to others the Trade Secrets and/or Confidential Information outside the
scope of his employment pursuant to this Agreement.

(v) Subject to Section 6(i) hereof, Executive agrees that during the period of
his employment with the Company, Executive shall not directly or indirectly,
use, disseminate, or disclose, in whole or in part, any of the Aircastle Group’s
Trade Secrets to any person, firm, corporation, association, or other entity for
any reason or purpose whatsoever, other than (A) in the regular and proper scope
and course of Executive’s employment with Company, or (B) as required by law,
provided, however, that Executive will give Company reasonable advance notice of
any such disclosure or use that is required by law.

(vi) As used in this Agreement, each of the terms “Trade Secrets” and
“Confidential Information” will not include any information that becomes
generally known to the public or within the relevant trade or industry unless it
becomes known due to Executive’s violation of this Agreement.

(f) Cooperation. Executive agrees that at all times following the termination of
his employment, Executive will cooperate in all reasonable respects (after
taking into account his personal and professional schedule) with the Company and
its Affiliates in connection with any and all existing or future litigation,
actions or proceedings arising with respect to the period of Executive’s
employment with the Company (whether civil, criminal, administrative, regulatory
or otherwise) brought by or against the Company or any of its Affiliates, to the
extent the Company reasonably deems Executive’s cooperation necessary, provided
that the Company shall use reasonable efforts to limit Executive’s need to
travel in connection with providing such cooperation. Executive shall be
reimbursed for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation. With respect to any and all existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought against Executive in connection with his
employment by the Company, the Company will honor, and proceed in accordance
with, its bylaws as in effect from time to time and any indemnification
agreement, plan or policy in effect and applicable to Executive as of the date
of his termination of employment with the Company.

 

13



--------------------------------------------------------------------------------

(g) No Limitation. Nothing contained in this Section 6 shall limit any common
law or statutory obligation that Executive may have to the Company or any of its
Affiliates. For purposes of all provisions of this Section 6, the “Company”
refers to the Company and any incorporated or unincorporated Affiliates of the
Company, including any entity which becomes Executive’s employer as a result of
any reorganization or restructuring of the Company for any reason.

(h) Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 6 is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company and its
Affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that, notwithstanding any provision in this Agreement to the
contrary, any violation of this restrictive covenant shall be specifically
enforceable in any court of competent jurisdiction. Executive agrees and
acknowledges that a portion of the compensation paid to Executive under this
Agreement will be paid in consideration of the covenants contained in this
Section 6, the sufficiency of which consideration is hereby acknowledged. If any
provision of this Section 6 as applied to Executive or to any circumstance is
adjudged by a court with jurisdiction upon short notice to be invalid or
unenforceable, the same shall in no way affect any other circumstance or the
validity or enforceability of any other provisions of this Section 6. If the
scope of any such provision, or any part thereof, is too broad to permit
enforcement of such provision to its full extent, Executive agrees that the
court making such determination shall have the power to reduce the duration
and/or area of such provision, and/or to delete specific words or phrases, and
in its reduced form, such provision shall then be enforceable and shall be
enforced. Executive agrees and acknowledges that the breach of this Section 6
will cause irreparable injury to the Company and upon breach of any provision of
this Section 6, the Company shall be entitled to seek injunctive relief,
specific performance or other equitable relief by any court with jurisdiction
upon short notice; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages or a pre-judgement remedy). Each of the covenants in this
Section 6 shall be construed as an agreement independent of any other provisions
in this Agreement.

(i) No Other Post-Employment Restrictions. There shall be no contractual, or
similar, restrictions on Executive’s post-employment activities, other than
those expressly set forth in, or otherwise incorporated into, this Agreement.

(j) Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in

 

14



--------------------------------------------------------------------------------

a complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Nothing in this Agreement or any agreement Executive
has with the Company shall prohibit or restrict Executive from making any
voluntary disclosure of information or documents related to any violation of law
to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company. Further,
nothing in this Agreement shall restrict either party from making truthful
statements (i) when required by law, subpoena, court order or the like;
(ii) when requested by a governmental, regulatory, or similar body or entity; or
(iii) in confidence to a professional advisor for the purpose of securing
professional advice.

7. SECTION 280G.

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that any payment or benefit received or to be received by Executive (including
any payment or benefit received in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits being hereinafter referred to as the “Total Payments”) would not be
deductible (in whole or part) by the Company or any Affiliates making such
payment or providing such benefit as a result of Section 280G of the Code, then,
to the extent necessary to make such portion of the Total Payments deductible
(and after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or
agreement), the Total Payments shall be reduced (if necessary, to zero) in the
manner specified in Section 7(b) hereof; provided, however, that such reduction
shall only be made if (i) the amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than or equal to (ii) the amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”) on such
unreduced Total Payments).

(b) If it is determined that the Total Payments should be reduced in accordance
with the Section 7(a) hereof, then such reduction shall be applied in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first;
(ii) payments due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a) will be reduced next (if necessary, to

 

15



--------------------------------------------------------------------------------

zero), with amounts that are payable or deliverable last reduced first;
(iii) payments that are payable in cash that are valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced next (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); (iv) payments
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to
zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) of this Section 7(b)
will be next reduced pro-rata.

(c) It is possible that, after the determinations and selections made pursuant
to Section 7(a) hereof, Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount determined under Section 7(a)
hereof (hereafter referred to as an “Excess Payment” or “Underpayment”, as
applicable). If it is established, pursuant to a final determination of a court
or an Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then Executive shall, except to
the extent that it would cause a violation of the Sarbanes-Oxley Act of 2002,
promptly repay the Excess Payment to the Company, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment. In the event that it is determined (i) by arbitration
pursuant to Section 9(k) hereof, (ii) by a court or (iii) by the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor, upon request of either party, that an Underpayment has occurred, the
Company shall promptly pay an amount equal to the Underpayment to Executive (but
in any event within ten (10) days of such determination), together with interest
on such amount at the applicable federal rate from the date such amount would
have been paid to Executive had the provisions of Section 7(a) hereof not been
applied until the date of payment.

8. ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s Affiliates or parent
corporations, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or shares or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.

 

16



--------------------------------------------------------------------------------

9. GENERAL.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one (1) business day following personal
delivery by hand or delivery by email or facsimile, or the third (3rd) business
day after mailing by first class mail to the recipient, in each case at the
address or number indicated below:

To the Company:

General Counsel

Aircastle Advisor LLC

300 First Stamford Pl.

5th Floor

Stamford, CT 06902

Facsimile:

Email:

To Executive:

[Executive], at the address shown in the Company’s personnel records

With copy to:

Facimile:

Email:

or to such other address or number or to the attention of such other person as
the recipient party will have specified by prior written notice to the sending
party.

(b) Severability. Any provision of this Agreement which is deemed by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

(c) Entire Agreement. This document, together with all restrictive covenants in
any and all agreements between Executive and the Company or to which Executive
is a party (other than any such provisions contained in the Original Agreement)
constitute the final, complete, and exclusive embodiment of the entire agreement
and understanding between the parties related to the subject matter hereof and
except as otherwise explicitly set forth in this Agreement, supersedes and
preempts any prior or contemporaneous understandings, agreements, or
representations by or between the parties, written or oral, including but not
limited to the Original Agreement, which is hereby terminated and superseded in
its entirety.

 

17



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one (1) of which need not contain signatures of more than one (1) party, but all
of which taken together will constitute one and the same agreement. Signatures
delivered by facsimile or “pdf” shall be effective for all purposes.

(e) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

(f) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the laws of the State of
Connecticut without giving effect to principles of conflicts of law of such
state.

(g) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.

(h) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(i) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

 

18



--------------------------------------------------------------------------------

(k) Arbitration. Except as necessary for the Company and its Affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
this Agreement, the parties agree that any and all disputes that may arise
between them, including, without limitation, disputes arising out of or relating
to this Agreement, any other Company Arrangement, Executive’s services on behalf
of the Company or any of its Affiliates, or the termination of such services,
shall be resolved by binding arbitration in Stamford, Connecticut, under the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association. The parties agree that each party shall bear its or his
own expenses incurred in connection with any such dispute; provided, that, in
the event Executive substantially prevails in any such dispute, the Company
shall reimburse Executive for the amount of reasonable attorneys’ fees incurred
by Executive with respect to such dispute, upon Executive providing the Company
with a detailed statement of such fees. This arbitration obligation extends to
any and all claims that may arise by and between the parties and expressly
extends to, without limitation, claims or causes of action for wrongful
termination, impairment of ability to compete in the open labor market, breach
of an express or implied contract, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and claims under the United States Constitution, and applicable state and
federal fair employment laws, federal and state equal employment opportunity
laws, and federal and state labor statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, as amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Executive Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof.

10. REPRESENTATIONS. Each party represents and warrants that (a) such party is
not subject to any contract, arrangement, agreement, policy or understanding, or
to any statute, governmental rule or regulation, that in any way limits such
party’s ability to enter into and fully perform such party’s obligations under
this Agreement; (b) such party is not otherwise unable to enter into and fully
perform such party’s obligations under this Agreement; and (c) upon the
execution and delivery of this Agreement by both parties, this Agreement shall
be such party’s valid and binding obligation, enforceable against such party in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

11. INCONSISTENCIES. In the event of any inconsistency between any provision of
this Agreement and any provision of any other Company Arrangement, the
provisions of this Agreement shall control to the extent more favorable to
Executive unless Executive otherwise agrees in a writing that expressly refers
to the provision of this Agreement whose control he is waiving.

 

19



--------------------------------------------------------------------------------

12. BENEFICIARIES/REFERENCES. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof. In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

[Remainder of page is left blank intentionally]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

AIRCASTLE ADVISOR LLC

By:     

Name:   Title:  

EXECUTIVE  

 

21



--------------------------------------------------------------------------------

Schedule 1

[            ]



--------------------------------------------------------------------------------

EXECUTIVE MUST SIGN THIS AGREEMENT

ON OR AFTER HIS LAST DAY OF EMPLOYMENT

Exhibit A

 

GENERAL RELEASE OF CLAIMS

This Release of Claims (this “Agreement”) is entered into by and between
Aircastle Advisor, LLC (the “Company”), and              (“Executive”) on the
below-indicated date.

WHEREAS, Executive and the Company entered into an Employment Agreement dated
             [__], 20         (the “Employment Agreement”), that provides
Executive certain severance and other benefits in the event of certain
terminations of Executive’s employment;

WHEREAS, Executive’s employment has so terminated; and

WHEREAS, pursuant to Sections 5(b), (c), (d) and (e) of the Employment
Agreement, a condition precedent to Executive’s entitlement to certain severance
and other benefits thereunder is his agreement to this Agreement.

NOW, THEREFORE, in consideration of the severance and other benefits provided
under the Employment Agreement, the sufficiency of which Executive hereby
acknowledges, Executive agrees as follows:

 

1. Executive General Release of Claims. Executive, on Executive’s own behalf and
on behalf of Executive’s estate, heirs, family members, successors and assigns,
hereby voluntarily, knowingly and willfully forever releases and discharges the
Company and each of its affiliates, successors, assigns, employees, officers,
directors, representatives, shareholders, agents and all persons acting by,
through, under or in concert with the Company in both their official and
personal capacities (the “Releasees”) from any and all claims, whether or not
known, accrued, vested or ripe, that Executive has or may have against the
Releasees arising (i) from the beginning of time through the date upon which
Executive signs this Agreement, and (ii) from or in any way related to
Executive’s employment with the Company or the termination of that employment
relationship, including, but not limited to, any such claim for an alleged
violation of the following statutes and court-made legal principles:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Any claim arising under the provisions of the False Claims Act, 31
U.S.C.A. § 3730, where the government is already aware of the same or similar
alleged conduct or where Executive maintains a “qui tam” action after the
government declines to intervene;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Executive Retirement Income Security Act of 1974, as amended;



--------------------------------------------------------------------------------

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Older Workers’ Benefit Protection Act of 1990, as amended;

 

  •   The Workers Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Connecticut Fair Employment Practices Act;

 

  •   Connecticut labor laws, as contained in Title 31 of the General Statutes
of Connecticut;

 

  •   any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   any claims arising out of or related to an express or implied employment
contract (including, without limitation, the Employment Agreement), or a
covenant of good faith and fair dealing;

 

  •   any public policy, contract, tort, or common law; or

 

  •   any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Executive may have: (i) for indemnification under any
written indemnification agreement by and between Executive and the Company
and/or under applicable law or the Company’s charter or bylaws; (ii) under any
applicable insurance coverage(s) (including but not limited to directors’ and
officers’ liability insurance coverage); or (iii) to entitlements, payments and
benefits due under Sections 5, 6, 7 or 9(k) of the Employment Agreement and with
respect to any accrued and vested benefits under any tax-qualified retirement
plans.

 

2. Company General Release of Claims. The Company also agrees to waive all known
or unknown claims against Executive, but such waiver shall exclude, whether
known or unknown: (a) any claims arising out of alleged criminal or fraudulent
conduct by Executive in connection with his activities as an employee of the
Company and (b) a violation of any securities or other governmental laws, rules
or regulations relating to Executive’s duties as an employee of the Company.
Notwithstanding the foregoing, the Company does not release its right to have
Executive perform his obligations under this Agreement (including, without
limitation, his obligations under Section 4 hereof).



--------------------------------------------------------------------------------

3. Benefits and COBRA. Except as otherwise provided in this Section 3, effective
as of his last day of employment with the Company, Executive will cease all
health benefit coverage and other benefit coverage provided by the Company.
Executive acknowledges that the Company has advised Executive of any rights that
Executive or his eligible dependants may have under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA).

 

4. Restrictive Covenants. Subject to Section 5 hereof, Executive and the Company
acknowledge and agree that each of the restrictive covenants to which Executive
is subject as of the date hereof (including without limitation, the provisions
set forth in Section 6 of the Employment Agreement) shall continue to apply in
accordance with their terms for the applicable periods with respect thereto.

 

5. Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

 

6. Public Filings; Press Releases. The Company will disclose the existence and
terms of this Agreement, and will file this Agreement with the Securities and
Exchange Commission in satisfaction of its reporting obligations under the
Securities Exchange Act of 1934, as amended.

 

7. Return of Personal Property. Executive has returned to the Company all items
of the Company’s property in Executive’s possession.

 

8. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one (1) business day following personal
delivery by hand or delivery by email or facsimile, or the third (3rd) business
day after mailing by first class mail to the recipient, in each case at the
address or number indicated below:

 

To the Company:    Aircastle Advisor LLC    300 First Stamford Pl.    5th Floor
   Stamford, CT 06902    Attention: General Counsel    Facsimile:    Email:



--------------------------------------------------------------------------------

To Executive:    [Executive]    At address currently on the Company’s records

or to such other address or number or to the attention of such other person as
the recipient party will have specified by prior written notice to the sending
party.

 

9. Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provision. In the event Executive or the
Company breaches any provision of this Agreement, Executive and the Company
affirm that either may institute an action to specifically enforce any term or
terms of this Agreement. Venue for any action brought to enforce the terms of
this Agreement or for breach thereof shall lie in any court of competent
jurisdiction in Stamford, Connecticut. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. The parties affirm that this Agreement
is the product of negotiation and agree that it shall not be construed against
either party on the basis of sole authorship.

 

10. No Admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration set forth in the Employment Agreement
shall be deemed or construed at any time for any purpose as an admission by any
party of any liability, wrongdoing or unlawful conduct of any kind.

 

11. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of Executive and the Company.

 

12. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any prior agreements or understandings
between the parties, except with respect to certain provisions of other prior
agreements specifically incorporated by reference herein. Each party
acknowledges that such party has not relied on any representations, promises, or
agreements of any kind made to such party in connection with the other party’s
decision to enter into this Agreement, except for those set forth in this
Agreement.

 

13. Consultation with Attorney; Voluntary Agreement. Executive acknowledge that
(a) the Company has advised Executive of Executive’s right to consult with an
attorney of Executive’s own choosing prior to executing this Agreement,
(b) Executive has carefully read and fully understands all of the provisions of
this Agreement, (c) Executive is entering into this Agreement, including the
releases set forth in Section 1 hereof, knowingly, freely and voluntarily in
exchange for good and valuable consideration and (d) Executive would not be
entitled to the benefits described in the applicable sections of the Employment
Agreement in the absence of this Agreement.



--------------------------------------------------------------------------------

14. Revocation. Executive acknowledges that Executive has been given at least
twenty-one (21) calendar days (or forty-five (45) calendar days, if applicable)
to consider the terms of this Agreement, although Executive may sign it sooner.
Executive agrees that any modifications, material or otherwise, made to this
agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period (or forty-five (45) calendar day
consideration period, if applicable). Executive will have seven (7) calendar
days from the date on which Executive sign this Agreement to revoke Executive’s
consent to the terms of this Agreement. Such revocation must be in writing and
sent via by hand delivery or facsimile to Aircastle Limited, c/o Aircastle
Advisor LLC, 300 First Stamford Place, 5th Floor, Stamford, Connecticut 06902,
Attention: General Counsel / Fax:             . Notice of such revocation must
be received within the seven (7) calendar days referenced above. In the event of
such revocation by Executive, this Agreement shall not become effective and
Executive shall not have any rights under Sections 5(b), (c), (d) or (e) of the
Employment Agreement. Provided that Executive does not revoke this Agreement
within such seven (7) day period, this Agreement shall become effective on the
eighth calendar day after the date on which Executive signs this Agreement.

IN WITNESS WHEREOF, Executive knowingly and voluntarily executed this Agreement
as of the below-written date

EXECUTIVE

 

By:                       Date  